Case: 19-50948     Document: 00515571265         Page: 1     Date Filed: 09/18/2020




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 19-50948                  September 18, 2020
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Dejon Overton,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:17-CR-242-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Dejon Overton was convicted of conspiracy to possess with intent to
   distribute 28 grams or more of cocaine base, in violation of 21 U.S.C.
   §§ 841(a)(1), (b)(1)(B), and 846, and possession of a firearm in furtherance
   of a drug trafficking crime, in violation of 18 U.S.C. § 924(c). He was


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50948      Document: 00515571265          Page: 2   Date Filed: 09/18/2020




                                    No. 19-50948


   sentenced to a total term of 144 months of imprisonment and five years of
   supervised release. The sole issue raised on appeal is whether Overton’s
   § 924(c) conviction should be vacated in light of United States v. Davis, 903
F.3d 483 (5th Cir. 2018), affirmed in part and vacated in part, 139 S. Ct. 2319
   (2019), and United States v. Gore, 636 F.3d 728 (5th Cir. 2011).
          Overton was convicted of possession of a firearm in furtherance of a
   drug trafficking crime rather than possession of a firearm in furtherance of a
   crime of violence (COV). His drug trafficking conspiracy conviction is a
   predicate drug trafficking crime for his § 924(c) conviction. See United States
   v. Chapman, 851 F.3d 363, 370, 375 (5th Cir. 2017) (holding that a conspiracy
   to distribute and possess with intent to distribute controlled substances, in
   violation of § 846, is a predicate drug trafficking offense for purposes of
   § 924(c)(1)(A)). The rationale of Davis—holding that the COV definition in
   § 924(c)(3)(B)’s residual clause was unconstitutionally vague, 139 S. Ct. at
   2325-26, 2336—is inapplicable to a conviction, like Overton’s, under the
   drug trafficking element of § 924(c).
          Accordingly, the judgment of the district court is AFFIRMED.
   Overton’s motion for summary disposition is DENIED.




                                           2